Exhibit 10.10


Class B
LIBERTY GLOBAL 2014 INCENTIVE PLAN


(Effective March 1, 2014 as Amended and Restated February 24, 2015)


RESTRICTED SHARE AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT (“Agreement”) is made as of May 15, 2019,
by and between LIBERTY GLOBAL PLC, a public limited company incorporated under
the laws of England and Wales (the “Company”), and Michael T. Fries (the
“Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan effective
March 1, 2014 and as amended and restated February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan.
In satisfaction of the First Installment of the Performance Grant Award
referenced in subparagraph 4(c) of the Employment Agreement, the Compensation
Committee appointed by the Board pursuant to Article 3 of the Plan to administer
the Plan (the “Committee”) hereby awards 670,000 Class B Shares (defined below)
as Restricted Shares to the Grantee effective as of May 15, 2019 (the “Grant
Date”), subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee additional remuneration for services
rendered, to encourage the Grantee to continue to provide services to the
Company or its Subsidiaries and to increase the Grantee’s personal interest in
the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. companies Act of 2006, as amended from time to time, and
the rules and regulations thereunder.
“Cause” has the meaning specified in the Employment Agreement (as modified by
subparagraph 9(f) of the Employment Agreement in connection with a Change in
Control).
“Change in Control” has the meaning specified in the Employment Agreement.
“Class B Shares” means Class B ordinary shares, nominal value $.01 per share, of
the Company.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
code section shall include any successor section.
“Committee” has the meaning specified in the recitals to this Agreement.


1    

--------------------------------------------------------------------------------




“Company” means Liberty Global plc, a public limited company incorporated under
the laws of England and Wales.
“Disability” has the meaning specified in the Employment Agreement.
“Employment Agreement” means that certain Amended and Restated Employment
Agreement, dated April 30, 2019, among the Company, Liberty Global, Inc. and the
Grantee, as may be amended from time to time.
“Good Reason” has the meaning specified in the Employment Agreement.
“Grant Date” has the meaning specified in the recitals to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTYB” and “Share” means the Class B ordinary shares, nominal value $.01 per
share, of the Company.
“Plan” has the meaning specified in the preamble to this Agreement.
“Regulations” means the rules and regulations under the Code or a specified
section of the Code, as applicable.
“Required Withholding Amount” has the meaning specified in Section 10 of this
Agreement.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Termination of Service” means the termination for any reason of the Grantee’s
provision of services to the Company and its Subsidiaries under the Employment
Agreement.
“Vesting Date” has the meaning specified in Section 4 of this Agreement.
2.    Grant of Restricted Shares. Pursuant to the Plan, the Company grants to
the Grantee, effective as of the Grant Date, an Award of the number of
Restricted Shares of LBTYB set forth above, subject to the terms, conditions and
restrictions set forth herein and in the Plan. On the Grant Date, the Company
will deliver or cause to be delivered to or at the direction of the Grantee (a)
a certificate or certificates issued or transferred in the Grantee’s name for
the Shares represented by such Restricted Shares, (b) a statement of holdings
reflecting that the Shares represented by such Restricted Shares are held for
the benefit of the Grantee in uncertificated form by a third party service
provider designated by the Company, or (c) a confirmation of deposit of the
Shares represented by such Restricted Shares, in book‑entry form, into the
broker’s account designated by the Grantee.
3.    Shareholder Rights. Restricted Shares shall constitute issued and
outstanding shares of LBTYB for all corporate purposes. The Grantee will have
the right to vote the Restricted Shares and to receive and retain such dividends
and distributions that are paid or distributed on such


2    

--------------------------------------------------------------------------------




Restricted Shares and to exercise all other rights, powers and privileges of a
holder of Class B Shares with respect to such Restricted Shares, including,
without limitation, the right to sell, assign, transfer, pledge, exchange,
encumber or dispose of any of the Class B Shares. Any dividends or distributions
with respect to the Restricted Shares will be paid to the Grantee as soon as
practicable after such dividend or distribution is paid to other holders of the
Class B Shares.
4.    Vesting and Clawback.
Unless the Committee otherwise determines in its sole discretion, the Restricted
Shares are subject to clawback as provided in Section 4(c)(iii) of the
Employment Agreement in the event the Grantee terminates his employment without
Good Reason or is terminated by the Company without Cause prior to December 31,
2019 (the “Vesting Date”). If the Grantee’s employment terminates for any other
reason, or if the provision of Section 9(f) of the Employment Agreement applies,
this Section 4 shall not apply.
5.    Designation of Beneficiary Before Vesting.
The Grantee may designate a beneficiary or beneficiaries to whom the Restricted
Shares will pass upon the Grantee’s death and may change such designation from
time to time by filing a written designation of beneficiary or beneficiaries
with the Committee on such form as may be prescribed by the Committee, provided
that no such designation will be effective unless so filed prior to the death of
the Grantee. If no such designation is made or if the designated beneficiary
does not survive the Grantee’s death, the Restricted Shares will pass by will or
the laws of descent and distribution. Following the Grantee’s death, the person
to whom such Restricted Shares pass according to the foregoing will be deemed
the Grantee for purposes of any applicable provisions of this Agreement.
6.    Adjustments. The Restricted Shares will be subject to adjustment pursuant
to Section 4.2 of the Plan in such manner as the Committee may deem equitable
and appropriate in connection with the occurrence following the Grant Date of
any of the events described in Section 4.2 of the Plan.
7.    Company’s Rights. The existence of this Agreement will not affect in any
way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in
Section 11.16 of the Plan.
8.    Limitation of Rights; Executive Share Ownership Policy. Nothing in this
Agreement or the Plan will be construed to give the Grantee any right to be
granted any future Award other than in the sole discretion of the Committee or
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Grantee
acknowledges and agrees that the transfer by Grantee of the Restricted Shares
shall be subject to Grantee’s compliance with the Company’s Executive Share
Ownership Policy, as in effect from time to time, as may be administered by the
Committee.
9.    Taxes.


3    

--------------------------------------------------------------------------------




(a)    To the extent that the Company is subject to withholding tax or employee
social security withholding requirements under any national, state, local or
other governmental law with respect to the award, or vesting or settlement
thereof, of the Restricted Shares to the Grantee under this Agreement with
respect to Class B Shares to which the Grantee is a party, the Grantee must make
arrangements satisfactory to the Company to make payment to the Company of the
amount required to be withheld under such tax laws or employer social security
contribution laws, as determined by the Company (collectively, the “Required
Withholding Amount”). To the extent such withholding is required in connection
with the vesting of the Restricted Shares (or earlier upon the making of a
Section 83(b) election by Grantee), the Company shall withhold from the number
of Restricted Shares otherwise deliverable to the Grantee pursuant to this
Agreement, a number of Shares which collectively have a Fair Market Value equal
to the Required Withholding Amount (subject to compliance with applicable law,
including, but not limited to, “financial assistance” prohibitions under UK
law), unless the Grantee remits the Required Withholding Amount to the Company
in cash in such form and by such time as the Company may require or other
provisions for withholding such amount satisfactory to the Company have been
made. Without limitation to the foregoing sentence, the Grantee hereby agrees
that the Required Withholding Amount can also be collected by (i) deducting from
cash amounts otherwise payable to the Grantee (including wages or other cash
compensation), (ii) withholding from proceeds of the sale of Shares acquired
upon settlement of the vested Restricted Shares through a sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization without further
consent), or (iii) if the amount withheld under the previous sentence is not
sufficient to satisfy the Required Withholding Amount, by withholding from the
Restricted Shares a number of Shares which would be sufficient to satisfy any
unmet portion of the Required Withholding Amount. Notwithstanding any other
provisions of this Agreement, the delivery of any Restricted Shares may be
postponed until any required withholding taxes have been paid to the Company.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a benefit
to the Grantee on which additional income tax and national insurance
contributions (“NICs”) will be payable. The Grantee will be responsible for
paying and reporting any income tax due on this additional benefit directly to
HM Revenue & Customs under the self‑assessment regime and for reimbursing the
Company or the Employer, as applicable, for the value of any NICs due on this
additional benefit.
(c)    In the event it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Grantee pursuant to this Agreement
(“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the applicable provisions of
subparagraph 12(h)(ii) of the Employment Agreement regarding potential reduction
in payments shall apply.


4    

--------------------------------------------------------------------------------




10.    Notice. All notices or other communications pursuant to this Agreement
will be made in accordance with, and will become effective as described in,
subparagraph 12(m) of the Employment Agreement.
11.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan or to exempt the Award made hereunder
from coverage under Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Restricted Shares granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and be no less favorable economically to the Grantee, and no
such action will adversely affect any Restricted Shares that are then vested.
12.    Data Privacy.


5    

--------------------------------------------------------------------------------




(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
Shares or directorships or other positions held in the Company, its subsidiaries
and affiliates, details of all options, share appreciation rights, restricted
shares, restricted share units or any other entitlement to Shares or other
Awards granted, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired with respect to an Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he is providing
the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke his consent, the Grantee’s
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing the Grantee’s
consent is that the Company would not be able to grant him Restricted Shares or
other equity awards or administer or maintain such awards. Therefore, the
Grantee understands that refusing or withdrawing his consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of a refusal to consent or withdrawal of consent, the Grantee may
contact the Grantee’s local human resources representative.
13.    Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to


6    

--------------------------------------------------------------------------------




interpret or enforce this Agreement and irrevocably waives any objection to
jurisdiction that such party may have based on inconvenience of forum.
14.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
15.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
16.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
17.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
18.    Section 83(b) Election. The Grantee may make a Section 83(b) election by
filing an election on the form provided in Exhibit A hereto with the appropriate
Internal Revenue Service office within thirty (30) days of the Grant Date of the
Restricted Shares hereunder, with an attachment of a copy of such election to
his or her individual tax return for the taxable year that includes the Grant
Date. The Grantee agrees and acknowledges that he or she is not relying on the
Company or its subsidiaries nor any of their respective employees, managers,
members, agents or other representatives to provide any tax advice with respect
to the tax consequences to the Grantee of the Restricted Shares granted
hereunder and has been advised to seek his or her own personal tax counsel with
respect to such consequences.
1.19.    Grantee Acceptance. The Grantee will signify acceptance hereof and
consent to all the terms and conditions of this Agreement by signing in the
space provided on the signature page hereto and returning a signed copy to the
Company.


7    

--------------------------------------------------------------------------------





Signature Page to Restricted Share Award Agreement dated as of May 15, 2019,
between Liberty Global plc and the Grantee


LIBERTY GLOBAL PLC


By:    /s/ Authorized Signatory        
Name:     Authorized Signatory        
Title:     Executive Vice President        


ACCEPTED:


/s/ Michael T. Fries            
Grantee Name: Michael T. Fries
Optionee ID:                    
Grant No.         


Number of Restricted Shares (LBTYB) Awarded: 670,000






8    

--------------------------------------------------------------------------------





EXHIBIT A
to
Restricted Share Award Agreement
dated as of May 15, 2019, between
Liberty Global, Inc., and Grantee
CODE SECTION 83(B) ELECTION


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over any amount paid for it and supplies the
information in accordance with the regulation thereunder.
1.
The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

NAME:             
SSN / TIN:            
ADDRESS:             
2.
The property which is the subject of this election is 670,000 Restricted Shares
of Liberty Global plc, a public limited company incorporated under the laws of
England and Wales (“Company”).

3.
The property was transferred to the undersigned on May 15, 2019. The taxable
year to which this election relates is calendar year 2019.

4.
The property is subject to certain restrictions. The Restricted Shares are
service-based shares that vest over time with any unvested portion of the
service-based shares vesting upon certain terminations of service or a Change in
Control (as defined in the Restricted Share Award Agreement).

5.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $_________.

6.
For the property transferred, the undersigned paid $0.

7.
The amount to include in gross income is $___________.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property, which is the date
on which the units were granted to the taxpayer. A copy of the election also
will be furnished to the person for whom the services were performed.
Additionally, the undersigned will include a copy of the election with his or
her income tax return for the taxable year in which the property is transferred.
The undersigned is the person performing the services in connection with which
the property was transferred.
Dated:     







--------------------------------------------------------------------------------




Taxpayer:__________________________







